Case: 14-11025      Document: 00513106186         Page: 1    Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                    FILED
                                                                                  July 7, 2015
                                    No. 14-11025
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk


DEMETREOUS A. BROWN, SR.,

                                                 Petitioner-Appellant

v.

RODNEY W. CHANDLER, FCI-Fort Worth, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-559


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Demetreous A. Brown, Sr., federal prisoner # 07860-028, appeals the
district court’s dismissal of his 28 U.S.C. § 2241 petition challenging his
conviction of one count of conspiring with intent to distribute more than 50
grams of crack cocaine and more than five kilograms of a substance containing
cocaine, eleven counts of distributing crack cocaine, and one count of
possessing a firearm as a felon. We review that dismissal de novo. See Garland


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11025    Document: 00513106186     Page: 2    Date Filed: 07/07/2015


                                 No. 14-11025

v. Roy, 615 F.3d 391, 396 (5th Cir. 2010). Brown failed to show that he met the
requirements of the savings clause of 28 U.S.C. § 2255(e). See Reyes-Requena
v. United States, 243 F.3d 893, 904 (5th Cir. 2001). Accordingly, the district
court did not err in dismissing Brown’s § 2241 petition. See Pack v. Yusuff, 218
F.3d 448, 452 (5th Cir. 2000).
      Brown has abandoned by failing to brief any challenge to the district
court’s denial of his alternative motion for writ of audita querela. See Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      All pending motions are DENIED, and the district court’s judgment is
AFFIRMED.




                                       2